                                                                        JS-6

 1

 2

 3

 4

 5

 6

 7

8                                  UNITED STATES DISTRICT COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   JOHN A. THOMPSON,                                Case No. 2:15-10027 CBM (ADS)

12                                   Petitioner,

13                                   v.               JUDGMENT

14   JOE A. LIZARRAGA 1, Warden,

15                                   Respondent.

16

17            Pursuant to the Court’s Order Accepting Final Report and Recommendation of

18   United States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned

19   case is dismissed with prejudice.

20

21   DATED: May 15, 2019                           _______________________________
                                                   HONORABLE CONSUELO B. MARSHALL
22                                                 United States District Judge

23            1   Joe A. Lizarraga is substituted as the proper Respondent. See Fed. R. Civ. P.
24   25(d).
